Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed November 3, 2020, is a reissue of U.S. Patent 10,399,977 (hereafter the '977 patent), which issued from U.S. application Serial No. 16/114,198 (the ‘198 application) with claims 1-24 on September 3, 2019.
	It is agreed with as argued in the Remarks filed 11/03/2020 and the reissue declaration that correction of chemical formulas (XI) and (XII) in the specification and claims is a matter of correcting an obvious error, not one of broadening.  Formulas (XI) and (XII) were known in the art as evidenced by the known process scheme discussed at col. 2, line 4 through col. 4, line 25 of the ‘977 patent specification.

Non-Compliant Amendment
The amendment to the claims filed 09/02/2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	In amended claim 2, at the first line following formula (VI), the term “5- 10” should be “5-10” as in issued claim 2 (see col. 66, line 40).
	In each of claims 2, 3, 6, 7, 10 and 21-24, each occurrence of “° C” is missing a period after the “C”.  The periods are present in issued claims 2, 3, 6, 7, 10 and 21-24.  If Applicant intends to delete the periods, then single bracketing must be used.
In amended claim 3, at the first line following formula (X), the term “2.5 -5” should be “2.5-5” as in issued claim 3 (see col. 67, line 65).
The period at the end of claim 3 should not be underlined since it is not new relative to issued claim 3.
The comma present after chemical formula (XIII) at col. 69, approximately line 32, in issued claim 5 is not present in amended claim 5.
In amended claim 7, on p. 17 of the amendment, the term “2.5 -5” should be “2.5-5” as in issued claim 7 (see col. 72, line 21).
The period at the end of claim 7 should not be underlined since it is not new relative to issued claim 7.
In amended claim 10, at the first line following formula (X), the term “2.5 -5” should be “2.5-5” as in issued claim 10 (see col. 75, line 27).

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-30 directed to processes of preparing and using a compound, and directed to a medicament.  Claims 1, 17, 21, 25 and 28-30 are reproduced below from the non-compliant amendment filed 09/02/2021.

    PNG
    media_image1.png
    663
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    823
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    641
    media_image3.png
    Greyscale



17. (Original) A process for preparing a compound of formula (I)

    PNG
    media_image4.png
    414
    651
    media_image4.png
    Greyscale


21. (Original)  The process of claim 17, wherein the isolated compound of the formula (I) is present in one or more polymorphs or as a solvate in an inert solvent, further comprising stirring the inert solvent containing the isolated compound of formula (1) at a temperature of 20°C - 120°C and isolating the compound of the formula (I) as crystalline polymorph I.



    PNG
    media_image5.png
    347
    646
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    296
    641
    media_image6.png
    Greyscale




Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective for the following reasons. See 37 CFR 1.175 and MPEP § 1414.
The error set forth in the reissue declaration filed 11/03/2020 is as follows:
Formulas (XI) and (XII) are incorrect in some instances in the specification and in claims 3-5 and 7-15.  In this reissue application, the specification and claims 3-5 and 7-15 are amended so Formulas (XI) and (XII) are correct wherever they appear.  Applicant believes correcting these errors does not broaden the claims; however, in an abundance of caution, Applicant defers to the USPTO for this determination.

As noted above, it is agreed with as argued in the Remarks filed 11/03/2020 and the reissue declaration error statement that correction of chemical formulas (XI) and (XII) in the specification and claims is a matter of correcting an obvious error, not one of broadening.  Formulas (XI) and (XII) were known in the art as evidenced by the known process scheme discussed at col. 2, line 4 through col. 4, line 25 of the ‘977 patent specification.  Subsequently, in a preliminary amendment filed 09/02/2021, Applicant filed “broadening claims”, i.e., new reissue claims 25-30 (See the Remarks filed 09/09/2021).  The reissue declaration filed 11/03/2020 is defective because it does not identify a specific issued claim that the application seeks to broaden.  As set forth in MPEP 1412.03(V)(A)(emphasis added), “[f]or any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific [issued] claim that the application seeks to broaden. See 37 CFR 1.175(b).  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.” (See also MPEP 1414(II).  As further noted in MPEP 1414(II), “[i]n identifying the error [in the issued claim to be broadened], it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.”
Claims 1-30 are rejected as being based upon a defective reissue  declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Claims 25-27, 29 and 30 are rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  See MPEP 1412.01(I).
The ‘977 patent issued from application Serial No. 16/114,198 (the ‘198 application), which is a continuation of application Serial No. 15/329,043 (the ‘043 application), which issued as U.S. patent 10,059,707 (the ‘707 patent).
During prosecution of the ‘043 application, the Examiner made a Restriction Requirement (hereinafter “Restriction”) on 07/07/2017 with respect to claims 1-24 based on the following four groups:
“Group I, claims 1-3, 6 and 7, drawn to a compound of formula I in crystalline form of polymorph l. 
Group Il, claim 4, drawn to a process of preparing a compound of formula (I) in crystalline form of polymorph I. 
Group Ill, claim 9, drawn to a method of [treatment of cardiovascular disorders] using a compound of claim 1. 
Group IV, claim 10-24, drawn to a process of preparing a compound of formula (I).”
On p. 4 of the Restriction, the Examiner provided the reason for insisting on restriction: “In the instant application, the related technical feature of Groups I-IV is the compound of formula I.  The related technical feature is known in the art and, therefore, does not constitute a special technical feature.  See references cited in the International Search Report submitted January 25, 2017.”
On 09/07/2017, Applicant elected Group IV directed to the process of preparing a compound of formula (I), and filed an amendment that cancelled claims 1-24 and presented new claims 25-48.  In the Remarks filed 09/07/2017 accompanying the election and amendment, Applicant stated the following:
Applicant respectfully disagrees [with the restriction requirement].  Nevertheless, to be responsive, Applicant elects Group IV, directed to a process of preparing a compound of formula (I).  After entry of this amendment, at least claims 25-44 are within the elected restriction group.  Claims 45-48 are dependent from claims within Group IV and further recite steps to form a compound of formula (I) in crystalline form of polymorph (I).  It is urged that these claims be considered together with the claims in Group IV (which are directed to preparing a compound of formula (l)).  Consideration of both sets of claims would not be burdensome on the Patent Office.  Claims 45-48 depend from claims within the elected restriction group and, like the elected claims, also recite processes of preparation.  Also, the subject matter of claims 45-48 is sufficiently close to the subject matter of the claims from which they depend to make examination of all the claims reasonable.

	In an Office Action mailed 10/19/2017, the Examiner considered Applicant’s response filed 09/07/2017 to the Restriction to be non-responsive but nonetheless proceeded with prosecution and stated the following: “Original claims 1-25 [sic, 1-24] were drawn to specific crystalline forms of a compound of polymorph I and methods of preparing the specific polymorphic forms.  The newly submitted claims are drawn to a method of preparing the compound generally; not limited by the polymorphic form.  Accordingly, Applicant’s response to the July 7, 2017, Restriction Requirement is considered nonresponsive.  Nonetheless, in order to advance prosecution claims 25-45 [sic, 25-48] have been examined below.” (See p. 2 of the Office Action).
 	Claims 25-48 subsequently issued as claims 1-24 of the ‘707 patent without any further amendment.  None of claims 1-24 in the ‘707 patent are directed to a compound as per non-elected Group I, a medicament comprising the compound, or a method for treatment of cardiovascular disorders as per non-elected Group III.
	The ‘198 application was subsequently filed on 08/27/2018 as a continuation of the ‘043 application with the same twenty-four claims that were restricted into four groups in the Restriction in the ‘043 application.  Prior to an Office action, Applicant, on 09/14/2018, cancelled claims 1-24 and presented claims 25-48, which correspond with and are very similar to the method of preparing in claims 1-24 that issued in the ‘707 patent.  Claims 25-48 of the ‘198 application subsequently issued as claims 1-24 of the ‘977 patent.  Like the ‘707 patent, none of claims 1-24 in the ‘977 patent are directed to a compound as per non-elected Group I, a medicament comprising the compound, or a method for treatment of cardiovascular disorders as per non-elected Group III.
As set forth in MPEP 1412.01(I):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Reissue claims 25-27, 29 and 30 are directed to a compound of formula (I) in crystalline form of polymorph (I) (claims 25-27), a medicament comprising the compound (claim 29) and a method of using the compound for treatment of cardiovascular disorders (claim 30).   Like the compound of formula I in crystalline form of polymorph l of non-elected Group I and the method of treatment of cardiovascular disorders in non-elected Group III, the subject matter of reissue claims 25-27 and 30 would not have been examined with the elected subject matter of Group IV, and thus, claims 25-27, 29 and 30 cannot be obtained through reissue.
As stated above, a restriction requirement was made in the ‘043 application, Applicant permitted the elected method of making claims to issue in each of the ‘707 and ‘977 patents without filing a continuing application on non-elected invention(s), or on non-claimed patentably distinct subject matter, such as the compound and composition in reissue claims 25-27 and 29 and the method of using the compound as in reissue claim 30.  The reissue applicant’s failure to timely file a continuing application to present reissue claims 25-27, 29 and 30 is thus not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.  Thus, claims 25-27, 29 and 30 are not further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-15, 17-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite the term “(3-7 fold)”, and claims 4, 8, 11 and 13 recite the term “(2:1, 9-fold)”.  Since the terms are surrounded by parentheses, it is unclear whether they are a limitation of the claims.  Since it appears the terms should be limitations of the claims, it is suggested that the parentheses be removed from the terms in favor of commas.  The same applies to dependent claims 7, 9, 10, 12, 14, 15 and 17-24.
Claim 28 is indefinite because it does not provide the structure of the compound of formula (I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 21-24 of U.S. Patent No. 10,059,707 (hereinafter the ‘707 reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method in claims 1, 2 and 6 of the ‘707 reference patent teaches the method in instant claims 1, 2 and 6, respectively, the difference being that claim 1 (and thus dependent claim 6) of the ‘707 reference patent does not state isolating the compound of formula (VI), and claim 2 of the ‘707 reference patent does not state isolating the compounds of formulae (VIII a+b).  However, the resulting product of the process in claim 1 of the ‘707 reference patent is the compound of formula (VI), and the resulting product of the process in claim 2 of the ‘707 reference patent are the compounds of formulae (VIII a+b).  Accordingly, it would have been obvious to one of ordinary skill in the art to have isolated the compound of formula (VI) and the compounds of formulae (VIII a+b) since they are the compounds produced, i.e., the desired compounds, resulting from the methods in claims 1 and 2 of the ‘707 reference patent, and so as to obtain a more pure product.
The method in claims 21-24 of the ‘707 reference application anticipate the method of instant claim 28 but are of more narrow scope because claims 21-24 depend, respectively, from claims 17-20, which set forth further process steps for preparing the compound of formula (I).

Claims 1-24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/002,115 (hereinafter the ‘115 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method in claims 1, 2, 4-7, 9-11, 13-17, 19-21, 23 and 24 of the ‘115 reference application teaches the method in instant claims 1, 2, 4-7, 9-11, 13-17, 19-21, 23 and 24, respectively, the difference being that claim 1 (and its dependent claims) of the ‘115 reference application does not state isolating the compound of formula (VI), claim 2 (and its dependent claims) of the ‘115 reference application does not state isolating the compounds of formulae (VIII a+b), claim 4 (and its dependent claims) of the ‘115 reference application does not state isolating the compound of formula (XII), and claim 5 (and its dependent claim) of the ‘115 reference application does not state isolating the compound of formula (XIII).  However, the resulting product of the process in claim 1 of the ‘115 reference application is the compound of formula (VI), the resulting product of the process in claim 2 of the ‘115 reference application are the compounds of formulae (VIII a+b), the resulting product of the process in claim 4 of the ‘115 reference application is the compound of formula (XII), and the resulting product of the process in claim 5 of the ‘115 reference application is the compound of formula (XIII).  Accordingly, it would have been obvious to one of ordinary skill in the art to have isolated the compound of formula (VI), the compounds of formulae (VIII a+b), the compound of formula (XII), and the compound of formula (XIII) since they are the compounds produced, i.e., the desired compounds, as a result of the methods in claims 1, 2, 4 and 5 of the ‘115 reference application, and so as to obtain a more pure product.
Furthermore, claim 3 and its dependent claims 8, 12, 18 and 22 of the ‘115 reference application teach the method in instant claim 3 and its dependent claims 8, 12, 18 and 22, respectively, the difference being that claim 3 of the ‘115 reference application does not state “cooling” after the heating step to give a compound of formula (XI).  It is noted that instant claim 3 and claim 3 of the ‘115 reference application stir a compound of formula (X) with 2.5-5 equivalents of triethyl orthoacetate in dimethylacetamide at 100 to 120°C for 1.5 to 3 hours to ultimately provide the compound of formula (XI).  It would have been obvious to one of ordinary skill in the art to have subsequently cooled the reaction mixture in claim 3 of the ‘115 reference application from the 100 to 120°C reaction temperature down to, for example, room temperature, so as to provide a room temperature formula (XI) product for further use.
The method in claims 21-24 of the ‘115 reference application anticipate the method of instant claim 28 but are of more narrow scope because claims 21-24 depend, respectively, from claims 17-20, which set forth further process steps for preparing the compound of formula (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,399,977 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991